REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 6-12, and 15-24 are allowed.
Claims 1, 10 and 19 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose a plurality of managed hardware systems; and wherein the second processor is further configured to operate using one or more algorithms to authenticate a user, and the first processor is further configured to operate using one or more algorithms to provide access to the user, and the second processor
is further configured to interface with each of the plurality of managed hardware systems using one or more algorithms and to respond to a user request using a generic attribute profile after the user has been authenticated.
It is noted that the closest prior art, Mobnye et al. (US 20210014932, Jan. 14, 2021) shows communications network establishes one or more secure network tunnels between carrier ePDG and first user equipment, the SMS message data over the low bandwidth communications fink, using a decompression algorithm after the SMS message data has been conveyed aver the low-bandwidth communications link and the firs secure network tunnel.
It is noted that the closest prior art, Christian et al. (US 9848167, Dec. 19, 2017), Shows the user establishes a videoconference with a remote device, the device establishes a video conference, user of the device instructs the device to send a request to a remote device to establish the videoconference. using a video compression algorithm to generate compressed video data and send the compressed video data fo the remote device.
However, Mobnye et al. and Christian fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464